— Order unanimously affirmed, with costs. Memorandum: Special Term properly denied defendant’s motion to dismiss the complaint on the ground that the action is barred by the Statute of Limitations. The complaint alleges that the defendant agreed to hold shares of stock for the plaintiffs’ assignor and that he converted said shares of stock either by refusing to deliver the stock on demand or by disposing of the shares. The Statute of Limitations applicable to conversion actions begins to run from the date the conversion occurs. Where the original possession is lawful, a conversion does not occur until the defendant refuses to return the property after demand or until he sooner disposes of the property (MacDonnell v Buffalo Loan, Trust & Safe Deposit Co., 193 NY 92,101). Here, the demand and refusal occurred less than three years before the institution of the action and there is *956no showing of any previous disposition of the shares. (Appeal from order of Supreme Court, Monroe County, Tillman, J. — dismiss complaint.) Present — Dillon, P. J., Doerr, Boomer and Schnepp, JJ.